Exhibit 10.1

 

Amendment to License Agreement – dated 27 September 1996 – between Spherix
Incorporated and Arla Foods Ingredients amba.

 

WHEREAS, under a License Agreement dated 27 September 1996 (the ‘License
Agreement’), Spherix Incorporated (‘Spherix’) licensed Arla Foods Ingredients
amba (‘Arla’) the use of certain of Spherix’s patented technology,

 

WHEREAS, Spherix has initiated arbitration proceedings against Arla under which
both parties have made claims relating to the interpretation and performance
under the License Agreement,

 

WHEREAS, Arla and Spherix have informed each other of their respective and
differing views on the current market potential and demand for D-tagatose, and

 

WHEREAS, Spherix and Arla met in London on 31 October 2003 to discuss and
outline an amicable solution,

 

NOW, THEREFORE Spherix and Arla hereby agree as follows:

 

SPHERIX shall:

 

1.               Withdraw from the arbitration proceedings and the claims raised
thereunder;

 

2.               At any time refrain from raising a claim against Arla or its
sublicensees or assigned licensees (hereafter referred to as ‘Arla’) in any
respect of performance issues under the License Agreement. Such claims shall
include any repetition of the claims that are hereby withdrawn and any other
claims whether based upon past or future acts or omissions related thereto.
Spherix shall acknowledge that its sole remedy towards Arla shall be its right
to claim for royalty reports, in the presently agreed form, and payment of
royalties and interest thereon in respect of actual Net Sales achieved by Arla
in the event that Arla should have failed to deliver such reports or make such
payments in accordance with the terms of the License Agreement;

 

3.               Acknowledge that Arla in its sole discretion decides if and to
the extent Arla wishes to make use of the licensed Patents and Intellectual
Property Rights, except as provided for in a supply agreement to be entered
into;

 

4.               Grant to Arla the exclusive worldwide right to manufacture
D-Tagatose for any type of product or purpose as defined in the License
Agreement, which shall include but not be limited to food, cosmetic and drug
products and purposes;

 

5.               Agree and accept that the partnership, SweetGredients KG, that
Arla has established together with Nordzucker AG, are in accordance with the
License Agreement, and that SweetGredients KG has the right to exercise all
rights under the License Agreement;

 

6.               Acknowledge that the License Agreement and Arla’s obligation to
incur royalties under the License Agreement shall terminate without further
notice on the later of 25 August 2016 and the expiration date of new patent(s)
from Spherix, which Arla has decided to make use of. Should Arla decide not to
make use of such new patent(s) then Spherix can make use of such new patent(s)
for which Arla will provide Spherix product under the supply agreement; and

 

--------------------------------------------------------------------------------

**[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24b-2.

 

1

--------------------------------------------------------------------------------


 

7.               Permanently waive and give up its rights to rescind according
to clause 10.2 of the License Agreement to pay royalties on a presumed Net Sale
of 10,000 metric tons in each Selected Market. Arla has consequently fulfilled
all its performance obligations under this clause 10.2.

 

ARLA shall:

 

1.               Grant to Spherix an extension of the period in which Arla will
incur royalties to Spherix (per Attachment A) until 25 August 2011 at the
currently agreed upon rates and terms and conditions;

 

2.               Grant to Spherix a further extension of the period from 25
August 2011 to 25 August 2016 in which period Arla will incur to Spherix the
royalties (per Attachment A) at the currently agreed upon rates and terms and
conditions, however, in the event (i) a third party anywhere in the world
excluding any of Arla’s licensees or affiliates of any kind on an annual basis
sell in excess of **[CONFIDENTIAL TREATMENT REQUESTED] tons of D-Tagatose, or
(ii)  Arla stops using the Licensed Process, then Arla shall only be obliged to
pay a royalty rate of **[CONFIDENTIAL TREATMENT REQUESTED] on Net Sales of
D-Tagatose;

 

3.               Give up its rights according to clause 4.5.2 of the Agreement
to deduct the pre-paid royalties (USD 1 million) in future royalties payable to
Spherix;

 

4.               Acknowledge that volumes sold for use in Soft Drinks shall
count as volume included in the threshold for setting the applicable royalty
rates; and

 

5.               Withdraw its counterclaims under the arbitration proceedings.

 

6.               Arla warrants that SweetGredients KG is an Affiliated Entity
under the terms of the License Agreement.

 

Spherix and Arla agree that the License Agreement and this amendment to the
License Agreement shall be governed by and construed in accordance with English
law and that the courts of England shall have exclusive jurisdiction in the
settlement of any dispute.

 

Arla and Spherix agree to resume the Advisory Committee meetings as required in
the License Agreement.

 

Spherix and Arla will no later than 31 March 2004 have entered into a supply
agreement whereby Arla (inter alia) in each of the following 2 years is
obligated to sell upon presentation of bona fide purchase orders to Spherix at
least 50 metric tons at market prices.

 

Spherix and Arla have jointly worked on the formation and drafting of this
amendment to the License Agreement.

 

COSTS

 

Each party shall pay its own costs to legal advisors, expert witnesses and other
expenses regarding the arbitration proceedings, however, Spherix will pay all
costs charged by the American Arbitration Association.

 

AGREED on 13 November 2003

 

For Arla Foods Ingredients amba

For Spherix Incorporated

Signed by

Signed by

 

 

 

 

Peter Lauritzen

Thomas W. Gantt

Managing Director

President and CEO

 

 

 

 

 

Gilbert V. Levin, Ph.D

 

Chairman of the Board

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

**[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------